DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 and 11/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Status of the Claims
The response and amendment filed 05/03/2021 is acknowledged.
Claims 1-20 are pending.
Applicant's election with traverse of Group II, claims 11-16 in the reply filed on 05/03/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the claim Groups is linked by a common inventive concept, a search of the different groups is so related that separate significant search efforts should not be necessary, and therefore there is no serious burden on the Examiner to collectively examine the different claim Groups of the subject application.  This is not found persuasive because the present application was filed as a 371 of PCT/US2017/034330. As a consequence, unity of invention was considered to determine whether . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2021.
Claims 11-16 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The following is a quotation of 35 U.S.C. 112(d):

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In light of claim 14, claim 11 is interpreted to mean the steps of claim 11 are repeated to form different batches of nanocapsules having different amounts of crosslinkers and/or different amounts of monomers. 
Clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for the protein cargo in claim 14, line 3, since claim 11 does not recite a protein cargo. 
Additionally, claim 14 does not include a positively recited active step. This renders claim 14 indefinite, since one skilled the art is unable to determine what step(s) is/are required to meet the limitations of claim 14.
See the rejection of claim 11 above. If claim 11 is clarified, claim 14 could say “wherein the method further comprises mixing together different batches formed by the method of claim 11 to provide a variable and sustained release of the cargo.”
Claim 14 is interpreted to require the method further comprising the step of mixing together different batches of nanocapsule having different amount of crosslinkers and/or different amounts of monomers to form a population of nanocapsules which provides variable and sustained release of the cargo.  
Clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “the growth factor” in claim 12, line 2. Claim 11 does not refer to a growth factor. 
Claim 11 refers to a cargo molecule. Claim 13 is interpreted to mean the core cargo molecule of claim 11 is a bone morphogenetic protein. 
Clarification is required. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “the protein cargo” in claim 15, line 2. Claim 11 establishes a core cargo molecule. Claim 15 is interpreted to mean the core cargo molecule is a protein and is release from the polymer nanocapsules over a period of more than 1, 2, 3, or 18 days. 
Clarification is required.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “the protein cargo” in claim 16, line 2. Claim 11 establishes a core cargo molecule. Claim 16 is interpreted to mean the core cargo molecule is a protein and is release from the polymer nanocapsules over a period of at least 5 days. 
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, WO 2014093966 A1 and Lu, WO 2013033717 A1 in view of Vail, US 20050053668.


Liang, WO 2014093966 A1.
Liang teaches nanocapsules and methods for preparing nanocapsules (Liang, e.g., abstract). Methods include formation of a cross-linked degradable shell on the surface of a viral vector (Liang, e.g., pg. 2:3-9). Viral vector is a core cargo molecule for encapsulation in the claimed method. More generally, Liang teaches protein core cargo molecules (Liang, e.g., pg. 18:3-22). 
Liang teaches methods for producing a shell on the cargo having the steps of a) allowing a plurality of polymerizable monomers and crosslinking agent to adsorb on the surface of the viral vector (core cargo), and b) polymerizing the plurality of polymerizable monomers and crosslinking agent on the surface of the viral vector for form a polymeric nanocapsule that surrounds and protects the viral vector.
Since the monomer and crosslinkers are selected to degrade in certain environments, e.g., basic conditions (Liang, e.g., ¶ bridging pp. 11-12), the additional steps (a) and (b) as recited in claim 11 are present in the method of Liang. That is, the method of Liang includes the step of selecting the core cargo molecule, and selecting a plurality of shell monomers and crosslinkers which are degradable, e.g., in a basic environment, e.g., above about pH 8. Since Liang teaches methods for preparing polymer nanocapsules wherein the shell is designed to degrade above about pH 8, the method includes selecting a plurality of shell monomers and crosslinkers having moieties that degrade at a pH above 7.4 as claimed. 
Liang teaches the method provides advantages including higher efficiency of delivery, protects the cargo from protease attack and thermal inactivation, greatly increases the half-life of the protein payload, and reduced in vivo toxicity (Liang, e.g., pg. 18:3-22).
Liang does not expressly teach said adsorbing is modulated by electrostatic forces between the monomers and the core cargo molecule.
Liang does not expressly teach varying amounts of crosslinkers and/or monomer used so as to form a population of nanocapsules having varying amounts of crosslinkers and/or different amounts of monomers disposed therein.
Lu, WO 2013033717 A1
Lu teaches methods for making compositions comprising a nanocapsule, wherein the nanocapsule comprises a polymer shell to deliver peptides to selected environments (Lu, e.g., Abstract). 
Lu teaches the method, similar to Liang, comprises the steps of forming a mixture comprising a peptide, a plurality of polymerizable monomers, and a crosslinking agent (Lu, e.g., Lu, e.g., ¶ bridging pp. 11-12). 
Lu teaches the method comprising the step of adsorbing monomers and crosslinking agent on the surfaces of the peptide (Lu, e.g., ¶ bridging pp. 11-12; and ¶ bridging pp. 14-15). The method further comprises the step of polymerization to form the shell of the nanocapsule (Lu, e.g., ¶ bridging pp. 11-12). Amounts of crosslinking agent in the mixture can vary and may be selected to control release of the protein from the nanocapsule (Lu, e.g., pg. 14:11-23). Variable amounts of monomer may be employed to control the nanocapsule surface charge after polymerization (Lu, e.g., ¶ bridging pp. 21-22). 
Lu teaches native proteins having a negative zeta potential (Lu, e.g., pg. 22, Table 1). The amount of positively charged monomers are effective to tune the zeta potential of the surface of the shell surrounding the protein, e.g., so that the nanocapsule exhibits a positive zeta potential (Lu, e.g., pg. 29:17-24). Since the positively charged monomers are adsorbed on the surface of a cargo protein having a negative zeta potential, the adsorbing is modulated by electrostatic forces between the monomers and the core cargo molecule in the method of Lu.
The degradability of the shell offers sustained release of the protein cargo (Lu, e.g., pg. 8, description of Fig.8 and Fig. 10). 
Since Lu teaches the shell designed to deliver the peptide cargo in selected environments the step of forming the shell necessarily requires a step of selecting monomers and crosslinkers for degradation in the environment selected. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Liang according to the teachings of Lu to arrive a method for forming a polymeric nanocapsule on a core cargo molecule comprising adsorbing a plurality of shell monomers and crosslinkers to said core cargo molecule wherein said adsorbing is modulated by electrostatic forces between the monomers and the core cargo molecule with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate absorption of monomers oppositely charged to that of the core cargo molecule, and to produce a nanocapsule which exhibits a positive charge for reduced aggregation. The reduced aggregation of the nanocapsules is expected to improve stability in solution as taught by Lu. 
While Lu teaches the amount of crosslinker and/or monomer may vary, e.g., to achieve a desired release rate, the combined teachings of Liang and Lu do not expressly teach forming a population of nanocapsules having varying amounts of crosslinkers and/or different amounts of monomers disposed thereon. 

Vail, US 20050053668
Vail teaches nanocapsules (Vail, e.g., abstract) useful for enhanced efficacy, e.g., for bone disorders, wherein the capability of controlled and triggered release of therapeutic agents is extended by engineered degradation of the delivery vehicle (Vail, e.g., 0018). Vail teaches compositions comprising nanocapsules designed to have controlled temporal release in the appropriate physiological environment (Vail, e.g., 0054). This can be achieved by administering several types of nanocapsules having different release characteristics (Vail, e.g., 0094). Vail teaches nanocapsules comprising proteins (Vail, e.g., 0026).
Vail provides a teaching which would have prompted one skilled in the art to practice a method as understood from the combined teachings of Liang and Lu to prepare multiple nanocapsule populations which differ by release design as mediated by the amount and nature of crosslinkers and monomers in the shell. These populations could then be combined as suggested by Vail to form a mixed population of nanocapsules to achieve a desired release profile, e.g., sustained and triggered, or sustained and pulsed.
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Liang and Lu to prepare multiple nanocapsule populations which differ by release rate or trigger as mediated by the amount and nature of crosslinkers and monomers in the shell with a reasonable expectation of success. The skilled artisan would have been motivated to prepare different populations of nanocapsules which vary by amount of crosslinker and/or monomer since Lu teaches the amount of crosslinker and monomer may vary, the amount of crosslinker is related to release profile of the cargo, and because Vail teaches nanocapsules having different release design may be combined to improve therapeutic efficacy of proteins, e.g., for improved bone formation. The skilled artisan would have had a reasonable expectation of success since each of the documents teach methods for preparing nanocapsules comprising proteins. 
	Applicable to claim 12: Lu teaches methods for preparing nanocapsules comprising degradable crosslinkers provide sustained release. Vail teaches variable release for enhanced efficacy treatments.
	Applicable to claim 13: Vail teaches bone morphogenetic protein (Vail, e.g., 0026) for inducing formation of cartilage and bone (Vail, e.g., 0010). It would have been prima facie obvious before the effective filing date of the presently claimed invention to select bone morphogenetic protein as a protein cargo with a reasonable expectation of successfully producing a composition for inducing formation of cartilage and bone. Lu teaches monomers including N-(3-aminopropyl) methacylamide (APm), acrylamide (AAm), and dimethylamino ethyl methacrylate (Lu, ¶ bridging pp. 29-30). Glycerol dimethacrylate (GDMA) is found in Liang (Liang, e.g., pg. 9:25-29; pg. 10:1-9; and pg. 18:3-22).
	Applicable to claim 14: Vail teaches improved efficacy treatments achieved by administering several types of nanocapsules having different release characteristics. This teaching would have led one skilled in the art to combined different nanocapsules made using the methods of Liang and Lu into a single composition for improved efficacy.
Accordingly, the subject matter of claims 11-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, WO 2014093966 A1 and Lu, WO 2013033717 A1 in view of Vail, US 20050053668 as applied to claims 11-14 above, and further in view of Demopulos, US 20030235589.

The combined teachings of Liang, Lu, and Vail teach a method according to claim 11, wherein the polymer nanocapsules are formed for sustained release over desired time frames. However, the combined teachings of Liang, Lu, and Vail do not expressly teach the time frames recited in claims 15 and 16.
Demopulos teaches compositions effective for inhibiting cartilage degradation (Demopulos, e.g., Title). Demopulos teaches degradable structures effective to release therapeutic level of the loaded drug over a period of time preferably between from about 1 to about 150 days, most preferably from about 14 to about 30 days (Demopulos, e.g., 0143), wherein the release is obtained by varied structural composition of the particles and/or by creating an admixture of particles for optimizing the local therapeutic effect of the encapsulated agents (Demopulos, e.g., 0147). Demopulos teaches nanoencapsulated agents (Demopulos, e.g., 0014). The time frame suggested in Dermopulos is within the ranges recited in claims 15 and 16.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Liang, Lu, and Vail by forming capsules effective to release therapeutic amount of drug over a period suggested by Demopulos with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to prepare a population of nanocapsules effective for inhibiting cartilage degradation as suggested by Demopulos. The skilled artisan would have had a reasonable expectation of success since Demopulos suggests the time frame can be achieved with nanocapsules.
Accordingly, the subject matter of claims 15-16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615